Citation Nr: 1538502	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left neck scar, residuals of squamous cell carcinoma (SCC).  

2.  Entitlement to an increased rating for generalized anxiety disorder (GAD), panic disorder, and posttraumatic stress disorder (PTSD), rated 10 percent prior to March 31, 2010, and 30 percent thereafter.  

3.  Entitlement to an increased rating for scars of the back, shoulders and arms, residuals of basal cell carcinoma (BCC), rated noncompensable prior to April 22, 2014, and 30 percent thereafter.  

4.  Entitlement to an increased rating for a scar of the right cheek, a residual of BCC, rated 10 percent disabling.  

5.  Entitlement to an increased rating for a scar of the neck, a residual of BCC, rated 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a facial scar, a residual of BCC.  

7.  Entitlement to an increased (compensable) rating for tension headaches.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 25, 1982 to February 10, 1982 and from May 1983 to August 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran and his spouse testified at a videoconference hearing regarding the issues of service connection for SCC of the left neck and ratings for BCC scars and headaches before a Veterans Law Judge who is no longer a member of the Board.  A transcript of the hearing is associated with the Veteran's claims file.  The case was remanded by the Board in January 2014 for further development of the evidence regarding those issues.  The Veteran was afforded an additional videoconference hearing before the undersigned in February 2015.  A transcript of that hearing has also been associated with the Veteran's claims file.  

As noted in the January 2014 Board remand, the issue of entitlement to service connection for an upper lip lesion was raised by the record and was to be adjudicated by the Agency of Original Jurisdiction (AOJ).  This was not accomplished.  In addition, in correspondence and at the Board hearing before the undersigned, the issues of service connection for erectile dysfunction secondary to service-connected hypertension, and carpal tunnel syndrome have been raised by the Veteran and his representative, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In correspondence and at the Board hearing before the undersigned, the Veteran's representative has requested an effective date earlier than September 1, 2003, for the grant of service connection for tension headaches.  This includes contentions of clear and unmistakable error in the November 2004 rating decision that awarded service connection for this disability.  The Board notes that September 1, 2003, is the date after the day of the Veteran's separation from service and that legally, there is no possibility of an earlier effective date, based upon incurrence during the second period of service, which is the basis for the grant of service connection in the present case.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board refers this matter to the AOJ for any further explanation.  

The issues of entitlement to service connection for a scar of the left neck, the residual of SCC, and for increased ratings in excess of 30 percent from March 31, 2010, for an acquired psychiatric disability and in excess of 30 percent from April 22, 2014, for BCC scars of the back, shoulders and arms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to March 31, 2010, the Veteran's psychiatric disability was primarily manifested by anxiety, depression, irritability, and panic attacks approximately once per month, with Global Assessment of Functioning (GAF) scores ranging from 60 to 68.  

2.  Prior to April 22, 2014, the residual BCC scars of the back, shoulders, and arms were primarily manifested by well-heeled, non-tender, asymptomatic, superficial scars, with a combined total area of approximately 93 cm2..  

3.  The Veteran's right cheek scar is shown to measure 3 cm by 1 cm and to be hypopigmented, two of the eight characteristics of disfigurement.  

4. As of April 22, 2014, the Veteran's right cheek scar is shown to be objectively painful.  

5.  Throughout the appeal, the scar of the Veteran's neck is shown to measure 2.5 cm by 2.5 cm and to be hypopigmented, two of the eight characteristics of disfigurement.  

6.  The Veteran's facial scar, which measures 2 cm by 0.2 cm, is described as slightly hypo-pigmented, although barely visible.  

7.  Prior to November 21, 2014, the Veteran tension headaches occurred one time per week, lasting about three days, without prostrating episodes.  

8.  From November 21, 2014, the Veteran's tension headaches were manifested by headaches more frequently than once a month, very frequently prostrating with prolonged attacks.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for GAD, with panic attacks and PTSD, have been met from date of claim to March 30, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9413 (2015).  

2.  The criteria for an increased compensable rating for residual BCC scars of the back, shoulders, and arms have not been met prior to April 22, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Code 7802 (2015).  

3.   Throughout the appeal the criteria for a 30 percent rating for a residual BCC scar of the right cheek are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Code 7800 (2015).

4.   Throughout the appeal the criteria for a 30 percent rating for a residual BCC scar of the neck is met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Code 7800 (2015).

5.  As of April 22, 2014, the criteria for a separate 10 percent rating for a residual painful BCC scar of the right cheek are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Code 7804 (2015).

6.   Throughout the appeal the criteria for a 30 percent rating for a residual BCC scar of the face have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Code 7800 (2015).

7.   Prior to November 21, 2014, the criteria for a compensable rating for tension headaches were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2015).

8.   From November 21, 2014, the criteria for a 50 percent rating for tension headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  October 2008, November 2009, and December 2011 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in connection with his claims.  The Board finds that the opinions obtained are adequate for dispositions of the matters decided herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159I(4) (2015).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Rating GAD, Panic Disorder, and PTSD

Service connection for GAD, Panic Disorder and PTSD was granted by the RO in a November 2004 rating decision.  A 10 percent disability rating was awarded under the provisions of Code 9413.  The rating was confirmed and continued until increased to 30 percent, effective March 31, 2010.  (As noted, the rating in excess of 30 percent from March 31, 2010, is addressed in the remand portion of this decision.)  The Veteran's claim of increase was received in July 2008.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's GAD, panic disorder and PTSD symptoms in determining the appropriate schedular rating assignment.  Ratings are assigned according to the manifestation of particular symptoms.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for GAD, panic disorder and PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

An examination was conducted by VA in October 2008.  At that time, the Veteran stated that he had become good at managing his anxiety over the years.  He stated that he continued to have panic attacks, stating that he felt claustrophobic as if the room were closing in on him.  He stated that the frequency of these attacks depended on how much control he had over a situation.  He related that he was starting a new job, which had caused him anxiety and panic attacks.  He had had about three panic attacks over the past three months.  The episodes lasted only a few minutes.  In addition to the panic attacks, he had high anxiety levels and was easily irritated.  He continued to have additional problems with depression, with his mood levels being at about 5 to 6 out of 10.  He related that he had been married four times and had remarried in September 2005.  He did not have close friends.  His employment history included work with the post office, as a teacher, and as a Veterans Service Representative.  On mental status evaluation, the Veteran was neatly dressed with good hygiene.  Speech was of normal rate and tone.  Affect was full and mood appeared anxious and depressed.  He was oriented in all spheres.  Form of thought was linear and goal directed.  Content was focused on his history of anxiety and depression as well as chronic pain.  There was no inappropriate behavior noted.  There were no delusions and the Veteran denied hallucinations.  There were no obsessive or ritualistic behaviors noted.  The Veteran denied suicidal or homicidal ideation.  Impulse control appeared good.  Memory testing showed some impairment of recall ability.  The diagnoses were GAD, panic disorder without agoraphobia, and dysthymic disorder.  The GAF scores were listed as 65 for GAD, 60 for panic disorder, and 60 for dysthymic disorder.  

An examination was conducted by VA in December 2009.  At that time psychiatric symptoms included his description of his mood as trying to be positive, but "I feel like I am in a gloom."  He worried that he was not "providing for his family" the way that he had hoped.  He said the he felt fresh in the morning, but at the end of the day he was quite tired.  He had not noticed any change in social habits and felt connected to his current church ward.  He took the medication Bupropion, stating that this helped reduced his irritability.  He believed that, since the last examination, his anxiety had worsened, because of nervousness, fearing that the worse will happen, and irritability.  He denied suicidal ideation or intent to harm himself.  On mental status examination, grooming and hygiene were good.  Level of activity was normal.  The Veteran was cooperative and attentive and speech was of normal rate and rhythm.  He reported that he had some good moods at times and longed to have "happy go lucky days."  He stated that he had to be careful about his negativity.  Mood was congruent with affect.  Thought processes were generally goal directed with some circumstantial thought and speech.  Thought contact was normal.  There were no delusions or hallucinations and no evidence of suicidal or homicidal ideation.  He was oriented to person, place and date.  He gave concrete responses.  Concentration was normal.  Remote and recent memory were intact.  Memory testing was normal.  The Veteran had judgment and insight.  He continued to complain of monthly panic attacks and to meet the criteria for a dysthymic disorder as evidenced by a depressed mood, low energy and low self-esteem.  Current diagnoses were GAD, panic disorder without agoraphobia, and dysthymic disorder.  The Veteran's GAF score was 68.  

Prior to March 31, 2010, the Veteran's psychiatric disability was primarily manifested by anxiety, depression, irritability, and panic attacks approximately once per month.  In addition, there was evidence of mild memory loss on examination in October 2008.  His GAF scores have varied from 68 down to 60, which is consistent with mild to moderate symptomology.  These symptoms show that, while the Veteran was able to function satisfactorily, there were occasional decreases in efficiency that, with the resolution of reasonable doubt, more nearly approximate the criteria for a 30 percent evaluation since the Veteran's claim for increase.  The Board does not find that the Veteran's symptoms meet the criteria for a rating of 50 percent during this time period, as he has not demonstrated such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating such a level of impairment.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's disability is manifested by by anxiety, depression, irritability, and panic attacks approximately once per month.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Residual BCC Scars of the Back, 
Shoulders and Arms Prior to March 22, 2014

Service connection for scars of the back, shoulders and arms, residuals of BCC, was awarded by rating decision of the RO In November 2004.  A noncompensable rating was assigned at that time under the provisions of Codes 7800 and 7805.  That rating was maintained until April 22, 2014, when it was increased to 30 percent.  The issue of a rating in excess of 30 percent from April 22, 2014, is addressed in the remand portion of the decision.  The Veteran requested an increased rating in November 2011.  

VA outpatient treatment records show that the Veteran was treated at the dermatology clinic in November 2009 when it was noted that he had over 20 BCC scars of the back, chest, and face.  An examination was conducted by VA in January 2012.  At that time, evaluation of the scarring of the Veteran's back, shoulders and arms showed that none of the scars were painful, nonlinear, deep, or unstable.  The scars of the back, shoulders and arms were described as follows: on the right arm, he had 1 x 1-cm and 2 x 1-cm scars, both of which were hypopigmented and flat.  On the right shoulder, he had 3 x 2-cm, 4 x 0.5-cm, and 3 x 2-cm scars that were white and flat.  On the back, he had two scars that were 2 x 1.5-cm each, and five scars that were 3 x 2.5 cm, and three scars that were 2 x 1 cm.  These were hyperpigmented and flat.  On the left shoulder and arm, there are scars that were 4 x 2 cm, 5 x 2 cm, 1 x 1 cm, and 1 x 2 cm.  These were hyperpigmented and raised approximately 2 mm with keloid features.  He had three more scars that were 3 x 2 cm and two that were 1 x 1 cm on that left arm that were flat and hypopigmented.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The VA examination dated in January 2012 demonstrated that the Veteran had numerous scars of the arms, back, and shoulders.  The total area of these nonlinear, superficial scars was calculated to be in excess of 92 cm2.  While this would suffice for a 20 percent rating if the Veteran's scars were shown to be deep and nonlinear (Code 7801), scars that are superficial require an area of 929 cm2 for a rating of 10 percent.  The total area of the Veteran's non-facial scarring does not approach this degree of severity.  The Board has also considered the possibility of a compensable evaluation under the criteria for tenderness, ulceration, or limitation of function of a body part.  Significantly, during the VA examination, the Veteran did not have complaints of pain, tenderness, or ulceration of any of his numerous scars.  Neither was any limitation of function of either of the Veteran's arms demonstrated.  The Board has reviewed the VA outpatient treatment records prior to April 22, 2014, when an award of a 30 percent rating for these scars became effective, and has found no evaluations that provide information necessary for a compensable rating.  In this regard, it is noted that a dermatology clinic report dated in May 2013 shows that the Veteran had scars on the back and along the arms that were all well healed, without significant hypertrophy.  As such, there is no indication that the Veteran's scars were painful, unstable, deep, or nonlinear prior to April 2014.  Under these circumstances, the Board can find no basis for a compensable evaluation for the scarring of the arms, shoulders, and back at any time prior to the increase that was awarded effective in April 2014.  Under these circumstances, a compensable rating for residual BCC scarring of the shoulders, arms and back is not shown to have been warranted prior to April 2014.  

The Board also has considered whether referral for extraschedular consideration is warranted.  Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is shown to be contemplated by the rating schedule.  The Veteran's shoulder, arm and back scar rating directly correspond to the schedular criteria for the noncompensable rating for superficial scars.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  

Residual BCC Scar of the Right Cheek

By rating decision of the RO in November 2004, service connection was granted for residual BCC scars.  All were combined in a noncompensable rating.  A separate 10 percent rating for a scar of the right cheek was awarded by rating decision dated in May 2005 under Code 7800.  This 10 percent award has remained in effect since that time.  The Veteran requested an increased evaluation in November 2011.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

An examination was conducted by VA in January 2012.  At that time, there was a scar to the right of the nose on the cheek that measured 3 cm by 1 cm.  The scar was flat and slightly hypopigmented.  The scar was not shown to be unstable or painful.  

An examination was conducted by VA on April 22, 2014.  At that time, the Veteran's right cheek scar was noted to be painful, with the Veteran describing the feeling of the scar of the right cheek as "different."  The scar was not described as unstable.  The scar of the right cheek measured 3 cm by 1 cm.  There was no elevation, depression, adherence to underlying tissue or missing soft tissue.  There was no abnormal pigmentation or texture such as hypopigmentation, hyperpigmentation, induration, inflexibility, or abnormal texture.  Total area of disfigurement from all of the scars of the head, face, or neck was 12 cm2.  

On examination in January 2012, the Veteran was shown to have a hypopigmented scar of the right cheek that measured 1 cm in width.  These are two of the eight characteristics of disfigurement. This meets the criteria for a 30 percent rating under Code 7800.  As such, a 30 percent rating is warranted.  No greater rating is warranted, as three or more characteristics of disfigurement were not shown.  At the time of the January 2012 examination, there was no indication of pain or tenderness of the scar.  On examination on April 22, 2014; however, pain of the right cheek scar was demonstrated.  A tender scar warrants a separate 10 percent evaluation under the criteria of Code 7804.  As such, an additional 10 percent rating is shown to be warranted from April 22, 2014.  

The Board also has considered whether referral for extraschedular consideration is warranted.  Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal periods under consideration are shown to be contemplated by the rating schedule.  The Veteran's right cheek scar ratings directly correspond to the schedular criteria for the 30 percent rating for disfiguring scars, with a separate rating for painful scar noted on examination on April 22, 2014.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  

Residual BCC Scar of the Neck

By rating decision of the RO in November 2004, service connection was granted for residual BCC scars.  All were combined in a noncompensable rating.  A separate 10 percent rating for a scar of the neck was awarded by rating decision dated in May 2005 under Code 7800.  This 10 percent award has remained in effect since that time.  The Veteran requested an increased evaluation in November 2011.  

An examination was conducted by VA in January 2012.  At that time, there was a scar at the base of the neck that measured 2.5 cm by 2.5 cm.  The scar was flat and slightly hypopigmented.  The scar was not shown to be unstable or painful.  

An examination was conducted by VA on April 22, 2014.  At that time, the Veteran was noted to have a scar at the base of the neck.  This scar was not identified as being painful or unstable.  Total area of disfigurement from all of the scars of the head, face, and neck was 12 cm2.  

On examination in January 2012, the Veteran was shown to have a hypopigmented scar of the neck that measured 2.5 cm square.  These are two of the eight characteristics of disfigurement.  This meets the criteria for a 30 percent rating under Code 7800.  As such, a 30 percent rating is warranted.  No additional characteristics of disfigurement were shown.  Accordingly, a higher than 30 percent rating is not warranted.

The Board also has considered whether referral for extraschedular consideration is warranted.  Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration are shown to be contemplated by the rating schedule.  The Veteran's neck scar rating directly corresponds to the schedular criteria for the 30 percent rating for disfiguring scars.  Unlike the right cheek scar, there is no indication that the scar is painful.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  

Compensable Rating for a Facial Scar

By rating decision of the RO in November 2004, service connection was granted for residual BCC scars.  All were combined in a noncompensable rating.  A separate noncompensable rating for a facial scar was awarded by rating decision dated in May 2005 under Code 7800.  This noncompensable award has remained in effect since that time.  The Veteran requested an increased evaluation in November 2011.  

An examination was conducted by VA in January 2012.  At that time, there were faint scars, just anterior to the ears that were 2 cm x 0.2 cm.  The one on the left was noted to be difficult to see.  The scar was not shown to be unstable or painful.  It was slightly hypo-pigmented.  On examination by VA in April 2014, the scar on the left side of the face, anterior to the ears, was noted to be faint and very difficult to see.  The scar measured 2 cm by 0.2 cm.  There was no elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue, or abnormal pigmentation associated with the scarring.  There was no distortion or asymmetry of the facial features or visible or palpable tissue loss.  

The Veteran's facial scar has been described as barely visible throughout the appeal.  Nevertheless, with two characteristics of disfigurement (hypo-pigmentation and at least 0.6 cm wide at the widest part), the criteria for a 30 percent evaluation are met.  There has been no evidence of tenderness.  With no other characteristics of disfigurement, a rating in excess of 30 percent is not warranted..  

The Board also has considered whether referral for extraschedular consideration is warranted.  Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is shown to be contemplated by the rating schedule.  The Veteran's facial scar rating directly corresponds to the schedular criteria for a 30 percent rating for the scar anterior to the left ear.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  

Tension Headaches

By rating decision of the RO in November 2004, service connection was granted for tension headaches.  A noncompensable rating was assigned under the provisions of Code 8100 as analogous to migraine.  This noncompensable award has remained in effect since that time.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

An examination was conducted by VA in January 2009.  At that time, the Veteran stated that he had always had a stiff neck and that his headaches began in the neck and went into the forehead, worse on the right side than on the left.  There were no throbbing, vision changes, weakness or numbness.  No speech or swallowing difficulty.  He did report some photophobia and phonophobia.  He stated that he had some stomach upset and that heartburn could sometimes trigger a headache.  Once a week he had a headache that was described as being from 5-7/10.  These lasted about three days.  He took Excedrin or Aleve which decreased the pain.  If these did not help, he would have a high caffeine drink.  He had no side effects from his medications.  He denied having any prostrating episodes.  Examination was normal.  The diagnosis was tension headaches.  The examiner examined the Veteran for both gastroesophageal reflux disease and tension headaches and noted that with respect to activity of daily living limits, the Veteran could do his housework, yard work and self-care.  With respect to occupational impact, the Veteran could do his usual work as a residential care coordinator in an Alzheimer's unit, with no missed days.

An examination was conducted by VA in November 2014.  At that time, the Veteran reported that since 1984, he started having tension headaches daily.  Some were so debilitating that he had to leave work for which he took Excedrin, Ibuprofen, and Tylenol.  He experienced constant head pain that was pulsating or throbbing and worsened by physical activity.  He further described it as feeling like a band on his head squeezing.  He experienced additional symptoms of nausea, vomiting, sensitivity to light and sound and changes in vision.  His typical head pain lasted more than two days, but were not considered to be characteristic prostrating attacks of migraine pain.  He did have very frequent prostrating and prolonged attacks of non-migraine headache pain more than once per month.  Every day, he would come home from work and lie down for one to two hours.  He also stated that there were times at work when he had to lie down in a dark room.  He stated that he had an understanding supervisor who allowed for him to do this.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

Prior to November 21, 2014, the evidence does not support a compensable rating for the Veteran's tension headaches.  As noted at the January 2009 VA examination, his headaches were not manifested by throbbing, vision changes, weakness or numbness.  There was, however, some photophobia and phonophobia.  Nevertheless, he denied prostrating episodes and the examiner noted the Veteran could perform his housework, yard work and his occupation, the latter with no missed days.  With no prostrating attacks and an ability to engage in occupational and daily activities without any appreciable impact, the criteria for a 10 percent, or higher, evaluation have not been met.

Review of the records shows that as of the time of the November 21, 2014 VA examination, the Veteran's tension headaches have been productive of characteristic non-migraine prostrating attacks more frequently than once per month.  Further, the November 2014 examination report did show that the headache disorder interfered with the Veteran's ability to work.  At times, he must lie down in a dark room while at work.  With headaches typically lasting more than two days, which have been characterized as very frequently prostrating and prolonged, the Board finds that the criteria for a 50 percent evaluation have been met.  This is the maximum schedular evaluation provided.  

The Board also has considered whether referral for extraschedular consideration is warranted.  Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is shown to be contemplated by the rating schedule.  The Veteran's tension headaches ratings directly correspond to the rating criteria.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  


ORDER

An increased rating to 30 percent for GAD, panic disorder, and PTSD, rated 10 percent until March 31, 2010 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased (compensable) rating for scars of the back, shoulders and arms, residuals of BCC, prior to April 22, 2014, is denied.  

A rating of 30 percent for a scar of the right cheek, a residual of BCC, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

A separate 10 percent rating for a painful scar of the right cheek, a residual of BCC, is granted as of April 22, 2014, subject to controlling regulations applicable to the payment of monetary benefits.  

A rating of 30 percent for a scar of the neck, a residual of BCC, is granted, subject to the controlling regulations governing the payment of monetary benefits.  

A rating of 30 percent for a facial scar, a residual of BCC, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased (compensable) rating for tension headaches prior to November 21, 2014, is denied.  

A rating of 50 percent for tension headaches from November 21, 2014, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Regarding the Veteran's claim of service connection for a scar of the left neck, residuals of SCC, it is noted that VA outpatient treatment records show that in April 2011 it was noted that the Veteran had an asymptomatic pink papule abutting one of the residual scars from BCC removal and that over the last few months he had noticed ulcerated plaque on the left neck.  Shaved biopsy of the area disclosed an ulcerated SCC.  A second shaving performed in June 2011 found no further residuals of SCC.  On VA examination in January 2012, the pertinent diagnosis was SCC of the left neck.  At that time, the examiner stated that it was unclear whether this was a presumptive service connection, assumed to be a new skin cancer, or was related to the other skin cancers that were surgically removed in service, and that an opinion regarding the etiology of the SCC had not been requested.   The Veteran was afforded an examination by VA in April 2014 pursuant to remand by the Board so that a nexus opinion regarding the development of the SCC could be obtained.  At that time, the Veteran's history of scars on the right cheek, neck, face, shoulders, arms and back from treatment of BCC in these areas was reviewed.  The examiner rendered opinions that appear on their face to be contradictory.  It was initially stated that the SCC was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness, but then indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In view of the contradictory opinions, the case must be returned for a supplementary opinion.  

Regarding the Veteran's claims of increased ratings for GAD, panic disorder, and PTSD from March 31, 2010, and residual BCC scars of the back, shoulders and arms from April 22, 2014, it is noted that during the Videoconference hearing before the undersigned, the Veteran indicated that the disabilities associated with these disorders had worsened since his most recent VA examinations.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  As such, further development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who rendered the contradictory April 2014 medical opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the SCC resulting in the left neck scar is related to service or to the service-connected BCC.  If the examiner is not available to render the requested supplemental opinion, the Veteran should be scheduled for another examination so that the requested opinion may be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached..  

2.  The AOJ should arrange for the Veteran to undergo a mental disorders  examination to ascertain the current nature and extent of his service-connected psychiatric disorder.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his scars of the back, shoulders, and arms.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


